Citation Nr: 9903749	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-05 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a respiratory 
disorder and a psychiatric disorder due to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1993 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which, in pertinent part, denied service connection for 
a right eye disorder, a back disorder; a bilateral foot 
disorder; a respiratory disorder and a psychiatric disorder 
due to mustard gas exposure.  The veteran filed a notice of 
disagreement in April 1994, which states, in pertinent part, 
that he disagreed with the denial of service connection for a 
bilateral foot disorder.  A statement of the case as to the 
issue of entitlement to service connection for a bilateral 
foot disorder was issued in May 1994.  A letter accompanying 
the statement of the case included notification that the 
veteran must perfect his appeal as to this issue by filing a 
VA Form 9 (Appeal to Board of Veterans' Appeals) within 60 
days.

The United States Court of Veterans Appeals (Court) has 
issued decisions regarding jurisdiction of the Board.  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires both a notice of disagreement and a formal appeal.  
Roy v. Brown, 5 Vet. App. 554 (1993). Accordingly, the issue 
of entitlement to service connection for a bilateral foot 
disorder is not properly before the Board at this time 
inasmuch as a timely substantive appeal with regard to this 
issue was received within 60 days of the issuance of the 
statement of the case, or within the remainder of the one 
year period from the date of mailing of the notification of 
the November 1993 rating decision from which the appeal 
originated.  38 U.S.C.A. § 7105 (d)(3) (West 1991); 38 C.F.R. 
§§ 20.202, 20.302 (1998).

A notice of disagreement as to the issues of service 
connection for a right eye disorder; a back disorder; and the 
residuals of exposure to chemical toxins was received in May 
1994.  A statement of the case was issued in March 1995; and 
that statement of the case addressed the issues of 
entitlement to service connection for a right eye disorder; a 
back disorder; residual loss of hair and loss of teeth due to 
radiation exposure; and headaches, skin condition, 
respiratory condition, heart condition, circulation of the 
right leg and a psychiatric disorder due to mustard gas 
exposure.  A substantive appeal as to these issues was 
received in March 1995.  At the personal hearing held before 
a hearing officer at the RO in November 1995, the veteran 
testified that he wished to withdraw the issue of entitlement 
to service connection for residual loss of hair and loss of 
teeth due to radiation exposure and indicated that he wished 
to amend the issue regarding exposure to mustard gas to 
include service connection for a respiratory disorder and a 
psychiatric disorder.  Accordingly, the issues properly 
before the Board at this time are those listed on the title 
page of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing the 
current presence of a right eye disorder or a back disorder 
which is causally related to service or any incident or event 
therein.

2.  There is no competent medical evidence establishing the 
current presence of a respiratory disorder or a psychiatric 
disorder, which is causally related to service or any 
incident or event therein, to include any exposure to mustard 
gas in service.






CONCLUSION OF LAW

The claims for entitlement to service connection for a right 
eye disorder, a back disorder; and a respiratory disorder and 
a psychiatric disorder due to mustard gas exposure are not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Right Eye and A Back Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends, in essence, that he has a right eye 
disorder and a back disorder as a result of active service.  

While it appears that the veteran's service medical records 
may have been destroyed in a fire after service due to no 
fault of the veteran, the claims file does include a report 
from the Department of the Army Office of the Surgeon 
General.  The available Surgeon General Office's report dated 
in October 1993 does not show complaints or findings of any 
right eye pathology, back pathology or documented instance of 
back trauma for the year of 1954.

The report of a Department of Veterans Affairs (VA) 
orthopedic examination conducted in July 1971 included a 
"diagnosis" of low back pain of unknown etiology.  It 
should be noted that "diagnosis" includes, in pertinent 
part, diagnosis based on signs, symptoms, and laboratory 
findings. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 458 (27TH ED. 
1988).  Accordingly, the Board concludes that the veteran 
expressed subjective complaints of low back pain, but no 
disability thereof was found on clinical examination.  
Additionally, X-rays of the lumbar spine, associated with the 
July 1971 VA orthopedic examination, were indicated to have 
been within normal limits with the exception of spina bifida 
occulta of the sacral spine.  Moreover, no competent medical 
evidence has been submitted which tends to show that the 
veteran currently has a right eye disability or back 
disability which is causally related to service or to any 
incident or event therein.  

The Board observes that the veteran apparently is of the 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service.  
That, of course, is mistaken.  The Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim.  38 U.S.C.A. § 1110; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The veteran testified at a RO hearing in November 1995 that 
he has a right eye and back disorder as a result of active 
service.  He reported that he lost vision in his right eye 
during active service and that he subsequently received 
treatment for his right eye disorder.  He stated that his 
vision was currently blurry and that he has recurrence of the 
same condition experienced while on active duty.  He 
indicated that he has a right eye disorder as a result of his 
eyes being exposed to liquid tear gas in the military service 
and that he was given a salve and his eyes were covered.  In 
regard to his back disorder, the veteran testified that he 
began having back problems during active service.  He stated 
that he had a gait problem due to numbness in the legs.  He 
indicated that he was given light duty and medication and 
that he returned to his unit.  He testified that he had a 
disc removed in the 1960's.  He reports that he has continued 
to have back problems since active service.  He mentioned 
that he tried to go back to work after service, but that he 
reinjured his back in the 1960's and that he was unable to 
work after that time.

The veteran testified at another RO hearing in May 1997 that 
he has a right eye and back disorder as a result of active 
service.  He reported that he was exposed to chemical agents 
in the military and that he felt that this chemical injured 
his eyes and that his right eye disorder continues today.  He 
stated that the chemical land mines injured his right eye in 
1955.  In regard to his back, the veteran stated that he 
injured his back while stationed at Fort Bragg, North 
Carolina.  He reported that he twisted his ankle, fell, and 
injured his back in doing so.  He stated that a physician who 
said that it was sprained treated him.  The veteran stated 
that, although he mentioned his back problems during an 
examination for employment, he had not received treatment for 
any low back disorder after his discharge from active 
service.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe right eye and back 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992);  See also 
Gregory v. Brown, 8 Vet. App. 563 (1996).  As such, the 
testimony furnished during the personal hearing has not 
served to render this claim well-grounded.

In this case, there is no competent evidence that the veteran 
currently suffers from a right eye disorder or a back 
disorder related to service.  Consequently, in the absence of 
any competent evidence of a current disability (a medical 
diagnosis) and a nexus to service, the claims are not well-
grounded.  Caluza.  Accordingly, there is no duty to assist 
the veteran in any further development of his claims.   
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Further, the Board views 
the information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for a right eye disorder and a back disorder.  Moreover, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if obtained, 
might make the claims well-grounded.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Additionally, the Court has held that the appropriate 
disposition of a claim which is found to be not well-grounded 
is a disallowance, rather than a dismissal.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  Consequently, the claims are 
denied.

Finally, with regard to the reference to Dorland's 
Illustrated Medical Dictionary, the Board finds that because 
the claims are not well-grounded, the veteran is not entitled 
to receive an adjudication of his claim on the merits and any 
violation of Thurber v. Brown, 5 Vet. App. 119 (1993), is not 
prejudicial to him.  Dean v. Brown, 8 Vet. App. 449 (1995).

II.  A Respiratory Disorder and A Psychiatric Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1996).  This means that there must be 
evidence of disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza 7 
Vet. App. at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110.  
Furthermore, service connection will be granted for a 
psychosis, if it is manifested to a compensable degree within 
one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:  (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers;  Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; and (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a) (1998).

The regulations that establish presumptive service connection 
for certain disorders with respect to mustard gas exposure 
subsume the requirements of a nexus or link.  Therefore, the 
determinative issues presented by the claim are (1) whether 
the appellant had full body exposure to mustard gas during 
service; and (2) whether he has any of the current disorders 
subject to the presumption.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Regulations also require a continuity of symptomatology to 
link the post-service symptoms to injury during service when 
the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b).  In order to prevail on a 
direct basis, the veteran would have to provide competent 
medical evidence that relates his current disorder to either 
his period of active service or to mustard gas exposure 
during his period of service.

While it appears that the veteran's service medical records 
may have been destroyed in a fire after service due to no 
fault of the veteran, the claims file does include a report 
from the Department of the Army Office of the Surgeon 
General.  The available Surgeon General Office's report dated 
in October 1993 does not show complaints or findings of any 
respiratory system pathology or psychiatric pathology for the 
year of 1954.

Private hospitalization records dated in August 1963 and the 
reports of VA examinations performed in July 1971 do not show 
that the veteran was given a diagnosis relative to a 
respiratory disorder or a psychiatric disorder, or that there 
were findings otherwise pertinent to the presence of such 
conditions.  Moreover, according to the report of a VA 
general medical examination, the veteran's respiratory system 
was indicated to have been normal.

Subsequently dated private medical records do not demonstrate 
that a respiratory and a psychiatric disorder are currently 
present.

The veteran testified at a RO hearing in November 1995 that 
he has a respiratory disorder and psychiatric disorder as a 
result of his exposure to mustard gas during active service.  
He stated that he worked in Chemical Warfare while on active 
duty and that he was in constant contact with chemical agents 
and that he inhaled some of these agents.  He reported that 
he experienced episodes of dizziness, which would last 
approximately 3 to 4 days; that he was treated for this; and 
that he was told that this was common.  He mentioned that he 
was currently receiving treatment by a private physician for 
symptoms of shortness of breath.  In regard to a psychiatric 
disorder, he stated that he acted like a wild man after 
service and that he thought that he was superman.  He 
indicated that he was provided medication for his condition 
in approximately 1970.

The veteran testified at another RO hearing in May 1997 that 
he suffered a respiratory disorder and psychiatric disorder 
while in the military.  The veteran reported that he felt 
that he was exposed to chemical agents while on active duty, 
and that caused both of his respiratory and psychiatric 
disorders.

While the veteran is competent to describe respiratory and 
psychiatric symptoms, a diagnosis and an analysis of the 
etiology regarding such complaints requires competent medical 
evidence and cannot be evidenced by the veteran's lay 
testimony.  As such, the testimony furnished during the 
personal hearings has not served to render such claims well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992);  See also Gregory v. Brown, 8 Vet. App. 563 (1996).

Additionally, the veteran's primary contention that he 
developed a respiratory and a psychiatric disorder as a 
consequence of exposure to mustard gas during service is not 
corroborated by any of the available medical evidence.

While exposure to mustard gas has not been confirmed in this 
case, as there is no competent evidence that the veteran 
currently suffers from a respiratory or a psychiatric 
disorder which is causally related to service or to any 
incident or event therein, to include exposure to mustard 
gas, the claims for service connection for said disorders are 
not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, there is no duty to assist the veteran in the 
further development of these claims.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992), Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Further, the Board finds the information provided in the 
statement of the case, the supplemental statement of the case 
and other correspondence from the RO sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a respiratory disorder and a 
psychiatric disorder due to mustard gas exposure.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claims well-grounded.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (when the Board decision disallowed a claim 
on the merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

The appeal is denied.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

